1        IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

 2 Opinion Number:

 3 Filing Date: June 30, 2016

 4 NO. S-1-SC-34866

 5 STATE OF NEW MEXICO,

 6        Plaintiff-Petitioner,

 7 v.

 8 JOANN YAZZIE,

 9        Defendant-Respondent.


10 ORIGINAL PROCEEDING ON CERTIORARI
11 Karen L. Townsend, District Judge


12   Hector H. Balderas, Attorney General
13   Margaret E. McLean, Assistant Attorney General
14   Kenneth H. Stalter, Assistant Attorney General
15   Santa Fe, NM

16 for Petitioner


17 Bennett J. Baur, Chief Public Defender
18 B. Douglas Wood, III, Assistant Appellate Defender
19 Santa Fe, NM

20 for Respondent
 1                                      OPINION

 2 DANIELS, Chief Justice.

 3   {1}   The New Mexico Mandatory Financial Responsibility Act (MFRA), NMSA

 4 1978, §§ 66-5-201 to -239 (1978, as amended through 2015), prohibits operation of

 5 a motor vehicle without liability insurance or other proof of financial responsibility

 6 and requires that proof of compliance be reported to the Motor Vehicle Division

 7 (MVD) of the New Mexico Taxation and Revenue Department (the Department) and

 8 kept with the vehicle. See § 66-5-205(A)-(B); 66-5-205.1(A)-(B). An MVD database

 9 that law enforcement officers can access from their onboard computers reports a

10 compliance status of “active” or “suspended” or “unknown,” based on MVD record

11 information on liability insurance for each individual registered motor vehicle.

12   {2}   In this case, where the evidentiary record demonstrates that close to ninety

13 percent of vehicles reflecting an “unknown” compliance status in MVD records are

14 in fact uninsured in violation of the law, we hold that an officer who learns that the

15 MVD records for a particular vehicle indicate an “unknown” compliance status has

16 constitutionally reasonable suspicion to stop the vehicle and investigate further. We

17 reverse the contrary opinion of the Court of Appeals.

18 I.      BACKGROUND
 1 A.      The Mandatory Financial Responsibility Act

 2   {3}   Under the MFRA,

 3                No person shall drive an uninsured motor vehicle, or a motor
 4         vehicle for which evidence of financial responsibility as was affirmed
 5         to the department is not currently valid, upon the streets or highways of
 6         New Mexico unless the person is specifically exempted from the
 7         provisions of the [MFRA].

 8 Section 66-5-205(B). Violation of the MFRA is a misdemeanor offense. Section 66-5-

 9 205(E).

10   {4}   The Legislature instituted the MFRA out of an awareness “that motor vehicle

11 accidents in New Mexico can result in catastrophic financial hardship” and with the

12 purpose of ensuring that motor vehicle operators “have the ability to respond in

13 damages to accidents” occurring on New Mexico roadways. Section 66-5-201.1. The

14 MFRA further provides that the Department shall neither issue nor renew the

15 registration for an uninsured vehicle and that it shall suspend an existing registration

16 if evidence reflects that insurance has not been maintained. See § 66-5-206.

17   {5}   In 2001, the New Mexico Legislature amended the MFRA to enhance

18 identification of uninsured vehicles. See H.B.847, 45th Leg., Reg. Sess. (N.M. 2001);

19 § 66-5-205.1(D), (F). Among the resulting statutory provisions, the Legislature

20 directed the Department to promulgate rules requiring insurance carriers to submit



                                              2
 1 monthly reports of terminated insurance policies for the Department to keep in its

 2 files on the corresponding vehicles. Section 66-5-205.1(D). In response, the

 3 Department began operating the insurance identification database at issue in this case.

 4 B.      Facts and Proceedings

 5   {6}   While on routine patrol in San Juan County, New Mexico State Police Officer

 6 James Rempe entered the license plate number of the vehicle Defendant Joann Yazzie

 7 was driving into his patrol car’s mobile data terminal (MDT). The MDT remotely

 8 accesses records maintained by the MVD regarding the compliance status of vehicles

 9 registered in New Mexico. The query returned a result indicating that the compliance

10 status of the vehicle was “unknown.” Upon receiving the report of “unknown”

11 compliance status, Officer Rempe activated his emergency lights and pulled over

12 Defendant’s vehicle to investigate further. The “unknown” query return was the only

13 basis for the traffic stop. Based on further information the officer acquired as a result

14 of the stop, Defendant was arrested and charged in magistrate court with driving

15 while under the influence of alcohol and failure to maintain insurance.

16   {7}   Defendant filed a motion to suppress all evidence obtained during the course

17 of the stop, arguing that the officer lacked reasonable suspicion to initiate the stop

18 and thereby violated her right to be secure against unreasonable searches and seizures



                                               3
 1 under the Fourth Amendment to the United States Constitution and Article II, Section

 2 10 of the New Mexico Constitution. The magistrate court denied the motion, and

 3 Defendant conditionally pleaded guilty to a violation of NMSA 1978, Section 66-8-

 4 102 (2010) for driving while under the influence of intoxicating liquor or drugs,

 5 second offense, reserving the right to appeal the denial of the motion to suppress.

 6   {8}   On appeal to the district court, Defendant renewed her motion to suppress. At

 7 an initial motions hearing, the State offered a witness from the MVD to provide

 8 explanatory testimony about the meaning of an MVD designation of “unknown”

 9 compliance status and about “circumstances” in which “insurance would be valid [or]

10 not valid.” The district court observed,

11                 I think the State’s looking for this expert based on my previous
12         decisions that insurance unknown just doesn’t cut it to me. I think it
13         needs to be more, and I think the State’s following my previous directive
14         that if they don’t have more, I’m going to be suppressing these stops.

15   {9}   Accordingly the State called Walter Martinez, Bureau Chief for the MVD

16 Insurance Tracking and Compliance Program, to testify at the subsequent suppression

17 hearings. Martinez testified that the database Officer Rempe accessed is maintained

18 by a third-party vendor that receives information from insurance carriers and matches

19 it with vehicle registration information provided by the MVD. The MVD receives

20 nightly updates, which are in turn immediately sent to other agencies, including the


                                              4
 1 Department of Public Safety.

 2   {10}   An officer requesting insurance information from the system pertaining to a

 3 particular vehicle receives one of three possible responses through the MDT: “active”

 4 or “suspended” or “unknown.” When entry of vehicle information triggers an

 5 “unknown” compliance status, “it is highly likely” that there is no insurance.

 6 Martinez testified that the MVD tracking process reflects that this likelihood of no

 7 insurance is ninety percent or greater.

 8   {11}   Martinez testified that when the MVD learns a vehicle is uninsured, it notifies

 9 the owner and allows a total of ninety-five days for the owner to produce evidence

10 of financial responsibility before suspending the registration of that vehicle. During

11 this interim period following notice to the owner, the MVD classifies the compliance

12 status of the vehicle as “unknown.” Martinez further testified about an MVD report

13 of statistics on uninsured-status vehicles, compiling data from the 118,477 vehicles

14 categorized as “unknown” between October 5, 2011, and February 13, 2012. Of the

15 total number of vehicles of “unknown” compliance status, only eleven percent

16 actually turned out to have had the required insurance when classified as “unknown,”

17 ten percent had lapsed insurance coverage that was later reinstated. The registrations

18 of the remaining eighty percent were ultimately suspended for failure to bring the



                                               5
 1 vehicles into compliance with the law. Martinez testified that although the precise

 2 numbers fluctuate, the percentages in the four-month sample period were generally

 3 reflective of the population of vehicles the MVD monitors for any given period.

 4   {12}   The district court found that the investigatory stop was constitutionally valid

 5 and denied Defendant’s motion to suppress, concluding that at the time Officer

 6 Rempe initiated the stop it was reasonable for him to suspect that Defendant was in

 7 violation of the MFRA, given the high likelihood that a vehicle with a reported

 8 “unknown” compliance status is uninsured.

 9   {13}   The Court of Appeals reversed, holding that an MDT report that Defendant’s

10 insurance status was “unknown” did not, without more support, provide reasonable

11 suspicion to justify a traffic stop and that MVD statistics correlating “unknown”

12 compliance status with being uninsured could not “serve as a proxy” for the officer’s

13 own personal knowledge at the time he conducted the stop, absent evidence he

14 personally knew of the statistical correlation. State v. Yazzie, 2014-NMCA-108, ¶¶

15 1, 10, 336 P.3d 984. The Court of Appeals accordingly reversed the district court’s

16 denial of Defendant’s motion to suppress. Id. ¶¶ 15, 17.

17   {14}   We granted the State’s petition for writ of certiorari to consider whether a

18 vehicle traffic stop based only on information from an MVD records inquiry



                                               6
 1 reflecting an “unknown” compliance status for the particular vehicle is supported by

 2 reasonable suspicion.

 3 II.      STANDARD OF REVIEW

 4   {15}   “Appellate review of a motion to suppress presents a mixed question of law and

 5 fact.” State v. Ketelson, 2011-NMSC-023, ¶ 9, 150 N.M. 137, 257 P.3d 957. First, we

 6 “look for substantial evidence to support the trial court’s factual finding, with

 7 deference to the district court’s review of the testimony and other evidence

 8 presented.” State v. Leyva, 2011-NMSC-009, ¶ 30, 149 N.M. 435, 250 P.3d 861; see

 9 also Fitzhugh v. N.M. Dep’t of Labor, Emp’t Sec. Div., 1996-NMSC-044, ¶ 24, 122

10 N.M. 173, 922 P.2d 555 (“‘Substantial evidence’ is evidence that a reasonable mind

11 would regard as adequate to support a conclusion.” (citation omitted)). “We then

12 review the application of the law to those facts, making a de novo determination of

13 the constitutional reasonableness of the search or seizure.” State v. Sewell, 2009-

14 NMSC-033, ¶ 12, 146 N.M. 428, 211 P.3d 885.

15   {16}   In this case, the district court included findings of fact in its order denying

16 Defendant’s motion to suppress. The parties neither dispute the central facts of this

17 case nor assert that the district court’s findings were made in error. Accordingly, we

18 accept the district court’s factual findings and address whether Officer Rempe’s



                                               7
 1 actions were objectively reasonable and particularized as a matter of law. See Davis

 2 v. Devon Energy Corp., 2009-NMSC-048, ¶ 13, 147 N.M. 157, 218 P.3d 75 (“When

 3 there are no challenges to the district court’s factual findings, we accept those

 4 findings as conclusive.”).

 5 III.     DISCUSSION

 6   {17}   “[T]he United States and the New Mexico Constitutions provide overlapping

 7 protections against unreasonable searches and seizures.” State v. Rowell, 2008-

 8 NMSC-041, ¶ 12, 144 N.M. 371, 188 P.3d 95; see U.S. Const. amend. IV; N.M.

 9 Const. art. II, § 10. Under the interstitial approach adopted by this Court in State v.

10 Gomez, we ask “first whether the right being asserted is protected under the federal

11 constitution. If it is, then the state constitutional claim is not reached. If it is not, then

12 the state constitution is examined.” 1997-NMSC-006, ¶ 19, 122 N.M. 777, 932 P.2d
13 1. Accordingly, we first address whether Officer Rempe’s traffic stop complied with

14 requirements of the United States Constitution.

15 A.       The Traffic Stop Was Supported by Reasonable Suspicion Under the
16          Fourth Amendment to the United States Constitution

17   {18}   The Fourth Amendment to the United States Constitution “prohibits

18 ‘unreasonable searches and seizures’ by the Government, and its protections extend

19 to brief investigatory stops of persons or vehicles that fall short of traditional arrest.”

                                                 8
 1 United States v. Arvizu, 534 U.S. 266, 273 (2002) (citing Terry v. Ohio, 392 U.S. 1,

 2 9 (1968)). While a full custodial arrest must be based on probable cause to believe a

 3 crime has been committed, see Terry, 392 U.S. at 24-26, an investigatory stop is

 4 grounded on the lesser standard of reasonable suspicion, Alabama v. White, 496 U.S.
5 325, 330 (1990) (“Reasonable suspicion is a less demanding standard than probable

 6 cause not only in the sense that reasonable suspicion can be established with

 7 information that is different in quantity or content than that required to establish

 8 probable cause, but also in the sense that reasonable suspicion can arise from

 9 information that is less reliable than that required to show probable cause.”).

10   {19}   The overarching inquiry for all intrusions on personal liberty under the Fourth

11 Amendment is reasonableness under the particular circumstances, “which involves

12 two questions: whether the officer’s action was justified at its inception, and whether

13 it was reasonably related in scope to the circumstances which justified the

14 interference in the first place.” State v. Neal, 2007-NMSC-043, ¶ 18, 142 N.M. 176,

15 164 P.3d 57 (internal quotation marks and citation omitted).

16   {20}   A traffic stop is justified at its inception if it is supported by reasonable

17 suspicion that a law has been violated. See State v. Jason L., 2000-NMSC-018, ¶¶ 14,

18 20, 129 N.M. 119, 2 P.3d 856. An officer’s reasonable suspicion must be “a



                                               9
 1 particularized suspicion, based on all the circumstances[,] that a particular individual,

 2 the one detained, is breaking, or has broken, the law.” State v. Garcia, 2009-NMSC-

 3 046, ¶ 43, 147 N.M. 134, 217 P.3d 1032 (alteration in original) (internal quotation

 4 marks and citation omitted). In determining whether an officer’s suspicion was

 5 reasonable, we employ an objective assessment of the officer’s actions. See State v.

 6 Hubble, 2009-NMSC-014, ¶ 8, 146 N.M. 70, 206 P.3d 579. “The purpose of requiring

 7 objectively reasonable suspicion based on the circumstances is to prevent and

 8 invalidate police conduct based on hunches, which are, by definition, subjective.”

 9 State v. Ochoa, 2009-NMCA-002, ¶ 25, 146 N.M. 32, 206 P.3d 143 (internal

10 quotation marks and citation omitted). Accordingly, “[t]he subjective belief of the

11 officer does not in itself affect the validity of the stop.” Hubble, 2009-NMSC-014,

12 ¶ 8 (internal quotation marks and citation omitted).

13 1.       The investigatory stop was objectively reasonable

14   {21}   Defendant understandably does not argue that a stop based solely on an MVD

15 database report of a “suspended” compliance status would have been invalid given

16 the statutory requirement to maintain evidence of insurance or financial

17 responsibility. See State v. Candelaria, 2011-NMCA-001, ¶¶ 1, 16, 149 N.M. 125,

18 245 P.3d 69 (holding that officers had reasonable suspicion to conduct a vehicle stop



                                              10
 1 where official license and registration records reflected that the vehicle was registered

 2 to a driver with a revoked license). Conversely, a return of “active” without any other

 3 indicia of wrongdoing would necessarily fail to provide the individualized reasonable

 4 suspicion necessary to support a lawful stop. The critical inquiry before us rests on

 5 the response Officer Rempe received from the MVD database because an “unknown”

 6 compliance status is factually and legally less determinative than compliance statuses

 7 of “active” or “suspended.”

 8   {22}   The law necessarily tolerates some risk of investigatory intrusion on a person’s

 9 freedom of movement where ambiguous circumstances could reasonably be construed

10 as involving either lawful or unlawful activity. See Illinois v. Wardlow, 528 U.S. 119,

11 125 (2000) (relying on precedent and noting that even where “conduct justifying the

12 stop was ambiguous and susceptible of an innocent explanation[,] . . . officers could

13 detain the individuals to resolve the ambiguity”). “[R]easonable suspicion . . . need

14 not rule out the possibility of innocent conduct.” Arvizu, 534 U.S. at 277.

15 Reasonableness of a particular seizure instead “is judged by balancing its intrusion

16 on the individual’s Fourth Amendment interests against its promotion of legitimate

17 governmental interests.” Delaware v. Prouse, 440 U.S. 648, 654 (1979).

18   {23}   In Prouse, the United States Supreme Court employed this balancing test and



                                               11
 1 held that discretionary license and registration spot checks of automobiles constituted

 2 an unreasonable search and seizure under the Fourth Amendment. See 440 U.S. at

 3 663. The Court found that the marginal contribution to highway safety through such

 4 discretionary stops did not outweigh the intrusion on individuals’ Fourth Amendment

 5 interests. See id. at 660. The Court’s concern centered on the lack of “an appropriate

 6 factual basis for suspicion directed at a particular automobile” or the absence of

 7 “some other substantial and objective standard or rule” for discerning which vehicle

 8 to stop out of the general pool of vehicles on the roadways. Id. at 661. The case

 9 before us does not represent the “kind of standardless and unconstrained discretion”

10 that concerned the United States Supreme Court in Prouse. See id.

11   {24}   “Reasonable suspicion depends on the reliability and content of the information

12 possessed by the officers.” State v. Robbs, 2006-NMCA-061, ¶ 13, 139 N.M. 569,

13 136 P.3d 570. Information an officer accesses from a government database is

14 objective in that it is not subject to the officer’s bias, but it must also be reliable. See

15 United States v. Esquivel-Rios, 725 F.3d 1231, 1236 (10th Cir. 2013). In the context

16 of informants, for example, the United States Supreme Court has emphasized that

17 when “a tip has a relatively low degree of reliability, more information will be

18 required to establish the requisite quantum of suspicion . . . .” White, 496 U.S. at 330.



                                                12
 1   {25}   This is not a case where an officer made a stop solely on the basis that he had

 2 no information indicating whether Defendant was operating a vehicle in compliance

 3 with the law. Officer Rempe stopped the vehicle based on a report from the MVD

 4 records for the vehicle, which under New Mexico law must be maintained for every

 5 registered vehicle, that did not show compliance with the law and instead reflected

 6 an “unknown” compliance status for the vehicle.

 7   {26}   Other jurisdictions have addressed analogous traffic stops based on suspected

 8 noncompliance with financial responsibility laws where, unlike this case, the

 9 appellate record contained no evidence of the statistical significance of an “unknown”

10 compliance status report. See, e.g., United States v. Cortez-Galaviz, 495 F.3d 1203,

11 1206, 1209 (10th Cir. 2007) (concluding that a database report of vehicle insurance

12 status “not found” was sufficient to establish reasonable suspicion to initiate a traffic

13 stop in the absence of a showing of unreliability of the database); State v. Dixson, 633

14 S.E.2d 636, 639 (Ga. Ct. App. 2006) (holding that a stop was not based on reasonable

15 suspicion where there were “no facts in the record indicating that a return of

16 ‘unknown’ ma[de] it any more likely that a vehicle [was] uninsured rather than fully

17 insured”); Gonzalez-Gilando v. State, 306 S.W.3d 893, 897 (Tex. App. 2010)

18 (declining to find reasonable suspicion without “evidence developing the source of



                                              13
 1 the information comprising the database, explaining what was meant when insurance

 2 information was unavailable, explaining why such information would be unavailable,

 3 illustrating the accuracy of the database, establishing the timeliness of the information

 4 within the database, . . . and the like”).

 5   {27}   Under the approach of any of those jurisdictions, reasonable suspicion

 6 supported the stop in this case. Not only did the defense present no evidence of

 7 unreliability of the MVD database, as in Cortez-Galaviz, but the State developed the

 8 evidence, which Dixson and Gonzales-Galindo called out as lacking, to demonstrate

 9 that reliance on the New Mexico MVD database report of an “unknown” compliance

10 status provided a reasonable basis for suspecting that Defendant’s vehicle was

11 probably uninsured, as reflected in the findings of the district court.

12   {28}   In the absence of any evidence in a particular case that the records cannot be

13 reasonably relied on, we conclude that New Mexico’s comprehensive statutory and

14 regulatory scheme to maintain and make available to law enforcement up-to-date

15 records of financial responsibility compliance justifies an officer’s investigatory stop

16 on the basis of a determination that MVD records reflect an “unknown” compliance

17 status. We therefore agree with the approach taken by the Tenth Circuit in Cortez-

18 Galaviz and would not place the burden on the State to call witnesses in each case to



                                                14
 1 establish the significance of the “unknown” compliance status. Like the court in

 2 Cortez-Galaviz, we leave the door open to proof in a future case that

 3 contemporaneous realities have materially changed the reasonableness of using the

 4 MVD report for a traffic stop. See 495 F.3d at 1211 (basing the holding on the record

 5 before the court “without expressing views on what [it] might conclude if and when

 6 presented with a different record”).

 7   {29}   We also reject the Defendant’s argument that each individual officer making

 8 an investigatory stop on the basis of an MVD report of “unknown” compliance status

 9 must establish individual knowledge of the probabilities that status might reflect. That

10 requirement would result in a chaotic and uneven application of the law and would

11 make the outcomes of factually identical traffic stops vary in accordance with what

12 each particular officer may have learned or remembered about MVD internal

13 practices.

14   {30}   It was objectively reasonable for Officer Rempe to suspect Defendant was

15 operating an uninsured vehicle in violation of the law when the database indicated the

16 compliance status was unknown to the MVD. If Officer Rempe’s suspicion was

17 particularized, the stop for further investigation “to verify or quell that suspicion” was

18 constitutionally justified. Sewell, 2009-NMSC-033, ¶ 13.



                                               15
 1 2.       The officer’s reasonable suspicion was particularized to Defendant

 2   {31}   Not only must an officer have an objective basis for suspecting that criminal

 3 activity is afoot, but the suspicion must also be particularized to the individual who

 4 is stopped. United States v. Cortez, 449 U.S. 411, 417 (1981). “If a police officer

 5 lacks individualized suspicion, the government’s interest in crime prevention will not

 6 outweigh the intrusion into the individual’s privacy and the detention violates the

 7 Fourth Amendment.” City of Roswell v. Hudson, 2007-NMCA-034, ¶ 18, 141 N.M.
8 261, 154 P.3d 76 (internal quotation marks and citation omitted).

 9   {32}   Defendant argues that the statistical data Martinez provided to explain the

10 MVD’s designation of “unknown” compliance fails to support particularized

11 suspicion that Defendant, out of the group of operators of the vehicles that have an

12 “unknown” compliance status, was breaking the law. Relying on State v. Jones, 1992-

13 NMCA-064, ¶ 14, 114 N.M. 147, 835 P.2d 863, Defendant contends that “[s]tatistical

14 information regarding a group does not give reasonable suspicion to stop a specific

15 member of that group.” The Court of Appeals similarly admonished against relying

16 on general statistical probabilities to objectively support particularized suspicion. See

17 Yazzie, 2014-NMCA-108, ¶ 16.

18   {33}   Reasonable suspicion engages probabilities. See New Jersey v. T.L.O., 469 U.S.
16
 1 325, 346 (1985) (“[T]he requirement of reasonable suspicion is not a requirement of

 2 absolute certainty: sufficient probability, not certainty, is the touchstone of

 3 reasonableness under the Fourth Amendment.” (internal quotation marks and citation

 4 omitted)). This does not endorse using general statistical probabilities or group

 5 characteristics to establish reasonable suspicion for a stop. New Mexico courts have

 6 consistently concluded that “[g]uilt by association and generalized suspicions are

 7 insufficient” to create reasonable suspicion for a search or seizure. State v. Prince,

 8 2004-NMCA-127, ¶ 17, 136 N.M. 521, 101 P.3d 332; see also State v. Gage R.,

 9 2010-NMCA-104, ¶ 19, 149 N.M. 14, 243 P.3d 453 (recognizing that “the Fourth

10 Amendment demands more than a generalized probability” and concluding that “the

11 search of a group of students gathering at the ‘smoker’s corner,’ without reason to

12 suspect that any particular student is in possession of contraband, is not

13 constitutionally sound”).

14   {34}   For example, in Jones the Court of Appeals held that mere association with a

15 known gang member and presence in an area known for gang activity, without more,

16 was insufficient to support reasonable suspicion that the particular defendant was

17 engaged in criminal conduct. See 1992-NMCA-064, ¶ 15. In Jones, officers stopped

18 and searched the defendant because he was dressed in gang attire and walking on a



                                             17
 1 street in an area of known gang activity with an avowed gang member. Id. ¶¶ 3-4. The

 2 Court of Appeals concluded that “the officers’ initial stop of defendant was illegal,”

 3 reasoning that the officers “had only generalized suspicions that a gang member, not

 4 specifically defendant, had committed a litany of crimes . . . [, but] they had nothing

 5 connecting this individual defendant to a particular crime or crimes, except the

 6 likelihood that he was a gang member.” Id. ¶¶ 14-15.

 7   {35}   The record before us does not represent the “sweeping and indiscriminate” law

 8 enforcement actions that concerned the Court of Appeals in those cases. See Gage R.,

 9 2010-NMCA-104, ¶ 19. Here, Officer Rempe had individualized, particularized

10 suspicion that Defendant did not have insurance on her specific vehicle based on the

11 MVD file report of an “unknown” compliance status for that vehicle. Officer Rempe

12 entered the license plate number of the car Defendant was driving into his MDT,

13 which was linked to the MVD database. The MVD database associated the specific

14 license plate number entered with information on the vehicle registered under that

15 plate number. This information included whether the vehicle was properly insured in

16 compliance with the law. Upon receiving information that the compliance status of

17 the particular vehicle was unknown to the MVD, it was reasonable for Officer Rempe

18 to suspect that, unlike other cars on the roadway, Defendant did not have the requisite



                                              18
 1 proof of financial responsibility for the vehicle she was driving.

 2   {36}   Under the circumstances presented here, Officer Rempe was justified in his

 3 objective and particularized belief that the MVD database maintained for the purpose

 4 of ensuring compliance with the MFRA contained no information reflecting that the

 5 vehicle Defendant was driving was insured. Officer Rempe then had reason “to pluck

 6 this needle from the haystack of cars on the road for investigation of a possible

 7 insurance violation.” Cortez-Galaviz, 495 F.3d at 1206. Accordingly, Officer

 8 Rempe’s investigatory stop complied with the requirements of the Fourth Amendment

 9 to the United States Constitution.

10 B.       The Traffic Stop Was Supported by Reasonable Suspicion Under Article
11          II, Section 10 of the New Mexico Constitution

12   {37}   Having determined that the district court did not err in denying the suppression

13 motion under Fourth Amendment standards, we now address Defendant’s rights

14 under the New Mexico Constitution. The State contends that Defendant failed to

15 preserve her state constitutional claim. We need not address that matter because we

16 conclude that the result under the New Mexico Constitution is the same as under the

17 United States Constitution.

18   {38}   The controlling provision here is Article II, Section 10, which provides, “The

19 people shall be secure in their persons, papers, homes and effects, from unreasonable

                                               19
 1 searches and seizures.” Although we have interpreted Article II, Section 10 to provide

 2 broader protections against unreasonable search and seizure than the Fourth

 3 Amendment in some contexts, see Leyva, 2011-NMSC-009, ¶ 3, we have never

 4 interpreted the New Mexico Constitution to require more than a reasonable suspicion

 5 that the law is being or has been broken to conduct a temporary, investigatory traffic

 6 stop, see, e.g., Garcia, 2009-NMSC-046, ¶ 43 (“Investigatory detention is permissible

 7 when there is a reasonable and articulable suspicion that the law is being or has been

 8 broken.” (internal quotation marks and citation omitted)). We have defined and

 9 applied the reasonable suspicion standard in the same way when conducting both

10 Fourth Amendment and Article II, Section 10 analyses. See, e.g., Garcia, 2009-

11 NMSC-046, ¶ 43 (defining reasonable suspicion in a state constitutional analysis as

12 a “particularized suspicion, based on all the circumstances[,] that a particular

13 individual, the one detained, is breaking, or has broken the law” (alteration in

14 original) (quoting Jason L., 2000-NMSC-018, ¶¶ 19-20 (analyzing reasonable

15 suspicion under the Fourth Amendment))).

16   {39}   Accordingly, we apply the same reasonable suspicion analysis to the

17 investigatory stop here under Article II, Section 10 as we did under the Fourth

18 Amendment, and we hold that under the circumstances the traffic stop did not violate



                                             20
 1 the New Mexico Constitution.

 2 IV.      CONCLUSION

 3   {40}   Because the MVD status report of an “unknown” compliance with statutory

 4 requirements for motor vehicle liability insurance provided reasonable suspicion that

 5 the particular vehicle Defendant was driving was uninsured in violation of the law,

 6 the investigatory stop was justified under both the United States and New Mexico

 7 Constitutions. We reverse the contrary opinion of the Court of Appeals and affirm the

 8 district court order denying Defendant’s motion to suppress.

 9   {41}   IT IS SO ORDERED.



10                                          __________________________________
11                                          CHARLES W. DANIELS, Chief Justice

12 WE CONCUR:



13 ___________________________________
14 PETRA JIMENEZ MAES, Justice



15 ___________________________________
16 EDWARD L. CHÁVEZ, Justice




                                            21
1 ___________________________________
2 BARBARA J. VIGIL, Justice



3 ___________________________________
4 JUDITH K. NAKAMURA, Justice




                                  22